Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species A (as represented by figures 6 and 8) in the reply filed on June 24, 2022 is acknowledged.

Claims 2, 4-5, 15, and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Note that claims 5 and 18-19 are directed to non-elected Species E (figures 9-11); claim 15 is directed to non-elected Species E (figures 9-11); and claim 17 is directed to non-elected Species C and/or D.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
 Election was made without traverse in the reply filed on June 24, 2022.

Drawings
The drawings are objected to because figures 8 and 10 inconsistently show interchanged lengths MLand MW for the same elements. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
In paragraph 7, line 7, “and” should be changed to -- an --.
In paragraph 10, line 1, “a polygonal a shape, a curvilinear polygonal the shape” is non-idiomatic.
In paragraph 22, line 7, “and” should be changed to -- an --.
In paragraph 82, line 2, -- the -- should be inserted before “plurality”.
In paragraph 84, line 3, “a bedplate support frame comprising” should be deleted, as being superfluous.
Claim Objections
Claim 14 is objected to because of the following informalities: Appropriate correction is required.
In claim 14, line 1, -- the -- should be inserted before “plurality”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 4, 5, 6, 7, and 8; claim 8, lines 2-3; claim 16, lines 4, 5-6, and 8, for example, refer to a bedplate support frame 136 having an “annular” flange 302. The definition of “annular” is ring-shaped; of or forming a ring (dictionary.com). The disclosed flange 302 is not annular, because it is not ring-shaped, and is not of, or forming, a ring. Rather, the flange 302 is a segment. All occurrences of the flange being “annular”, are therefore inaccurate and indefinite. It is suggested that all occurrences of “annular” which are used to refer to the flange in the claims, may be deleted, in order to overcome these rejections.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Winslow is cited to show a wind turbine with a yaw brake pad that presses against a slew bearing.
Madge and Cruden are cited to show a wind turbine which uses a controller to generate message signals to provide an indication of brake pad wear.
WO 2019/158244 is cited to show a wind turbine with a brake pad located in a recess.
KR 10-2016-0056184; KR10-2015-0092072; and KR10-2015-0034893 are cited to show wind turbines with various yaw brake wear sensors.
CN105402086 is cited to show a wind turbine brake pad of a non-circular shape.
WO 2019/174197 is cited to show a fan with a brake pad wear sensor that generates an alarm signal.

Allowable Subject Matter
Claims 1 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 3 and 6-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter in claims 1 and 16:
The present application is directed towards an unobvious improvement over U.S. Patent Application Publication 2012/0027585 to Daniels et al.
Daniels et al. discloses a yaw braking assembly of a wind turbine 10, the yaw braking assembly comprising: a yaw bearing 42; a bedplate support frame 40 comprising a flange arranged adjacent to the yaw bearing, the annular flange defining a plurality of recesses (unnumbered, receiving casings 106), a plurality of brake pads 102 positioned within the plurality of recesses, each of the plurality of brake pads configured to engage at least one race of the yaw bearing; and a plurality of actuators 108/116 for driving the plurality of brake pads to engage the at least one race of the yaw bearing so as to resist a yawing of a nacelle of the wind turbine.
The improvement comprises the plurality of recesses being formed into a lower-most annular surface of the annular flange and extending at least partially through an axial thickness of the annular flange, each of the plurality of recesses defining an open, exterior circumferential side. None of the prior art of records discloses or suggests the improvement.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745